Citation Nr: 0613388	
Decision Date: 05/08/06    Archive Date: 05/17/06

DOCKET NO.  04-11 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for low back condition, 
claimed as secondary to service connected left ankle 
disability.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel




INTRODUCTION

The veteran had active service from April 1957 to August 
1960.

The matter is before the Board of Veterans' Appeals (Board) 
from a rating decision promulgated by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Manchester, 
New Hampshire in March 2003, which denied the claim.

When the case was previously before the Board, the Board 
remanded the issue of service connection for low back 
condition for additional development.  That development has 
been completed to the extent possible, and the case returned 
to the Board for further consideration of the veteran's 
appeal.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
an equitable disposition of the instant case has been 
completed.

2.  The preponderance of competent medical evidence fails to 
establish that the veterans' current low back condition is 
related to service or to the veteran's service connected left 
ankle disability.


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by 
service, may not be presumed to have been so incurred or 
aggravated, nor is it proximately due to or the result of a 
service-connected condition.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.  

In this case, in a June 2005 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a March 2004 Statement 
of the Case (SOC), the Board's May 2004 remand, and a 
February 2006 Supplemental Statement of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, as 
well as the reasons for the determinations made regarding his 
claim.  By way of these documents, he also was specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, private medical records, 
and VA treatment and examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence. There is no indication that there is 
additional evidence to obtain, there is no additional notice 
that should be provided, and there has been a complete review 
of all the evidence without prejudice to the appellant.  As 
such, there is no indication that there is any prejudice to 
the appellant by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the appellant's claim for service 
connection, any question as to an appropriate evaluation or 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


Analysis

The veteran essentially contends that his low back condition 
is caused by altered ambulation pattern resulting from his 
service connected left ankle condition.

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his contentions, service medical 
records, VA medical records, VA examination reports, and 
private medical records.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
new and material evidence and what the evidence in the claims 
file shows, or fails to show, with respect to this claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

Moreover, where a veteran served continuously for ninety (90) 
days or more during a period of war, or during peacetime 
service after December 31, 1946, and arthritis becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§  3.307, 3.309 (2005).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to establish entitlement to secondary service 
connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the current disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102 (2005).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

As an initial matter, the competent medical evidence does not 
support a finding of direct or presumptive service connection 
for the veteran's low back condition, diagnosed as 
degenerative arthritis of the lumbosacral spine.  

The veteran's service medical records reveal no evidence of a 
low back disease or injury.  In private outpatient records 
from April 1997, the veteran indicated that he injured his 
lower back in 1989 or 1990, approximately 29 years following 
the veteran's discharge from service.  Records from 1998 
noted arthritis in the back.  This is the earliest evidence 
of record pertaining to a low back condition or arthritis.  
Further, there is no medical evidence linking the veteran's 
current condition with active service, nor does he so claim.  
Accordingly, service connection cannot be established on a 
direct basis, nor was arthritis shown within one year 
following discharge from service.

Turning to the issue of secondary service connection, the 
Board notes that the veteran is currently service connected 
for a post operative left ankle fracture, with post traumatic 
arthritis and instability, evaluated as 30 percent disabled.  

There is no mention of the veteran requiring a cane or crutch 
in the 1997 or 1998 private treatment reports.  In an October 
1998 VA examination, the veteran was found to walk with a 
subtle limp.  In a letter received in February 2003, a 
private physician opined that the veteran has a service 
related injury to his "foot" which has required the use of 
a cane and a crutch, resulting in an altered pattern of 
ambulation and "created a circumstance" in which the 
veteran's back has become a significant problem.  The 
examiner noted there was a causal relationship between the 
problems with the veteran's heel and the mechanical need for 
him to change his gait secondary to the use of the cane and 
crutch.  

It is clear that the physician's opinion was not based on 
review of the veteran's claims file in that he did not 
identify which "foot" or "heel" was injured, or the fact 
that the injury was actually a post operative left ankle 
fracture.  Further, VA podiatry records from June 2004 noted 
excessive pronation on the right with a valgus heel and 
forefoot bilaterally.  Both feet had rearfoot varus and 
forefoot varus deformities.  Such findings further raise a 
question as to whether the physician was even referring to 
the left ankle fracture when he noted "foot" and "heel" 
problems.  Moreover, the claims file includes a mention of an 
unspecified back injury in 1989 or 1990, fails to document 
the use of a cane or crutch previously, and shows arthritis 
in the back in 1998, prior to the use of the cane or crutch.   
Therefore, the Board finds the private physician's opinion is 
entitled to less probative weight.

Conversely, the claims file was reviewed prior to the 
veteran's March 2003 VA examination.  Pertinent service and 
medical history were discussed.  The examiner noted that the 
veteran reporting walking his dog about 2 miles a day.  
"Significant symptom enhancement" was observed during 
physical testing.  The VA examiner opined that the veteran's 
current degenerative arthritis of the lumbosacral spine 
without leg length discrepancy was unrelated to the veteran's 
old ankle fracture.  The examiner noted that it was more 
likely enhanced by years of moderate obesity prior to 2000.

Also of record are VA treatment reports in April 2003 noting 
that veteran presented to the orthopedic clinic complaining 
of back pain.  At that time the veteran was observed to walk 
with a Canadian crutch on his right side, with significant 
weight being borne by the crutch.  However, when he left, he 
forgot the crutch and his gait was near normal until he came 
back to retrieve the crutch.  A subsequent VA treatment 
report from December 2004 noted the veteran's gait was normal 
for a full 15 feet after leaving the clinic, with normal 
ankle motion. 

For the reasons stated above, the Board finds that the March 
2003 VA examiner's opinion is entitled the greatest weight.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  

As the preponderance of the evidence is against a finding 
that the veteran's low back condition is caused or aggravated 
by the service-connected left ankle condition, and the 
condition is not shown in service or within one year 
following discharge from service, the claim for service 
connection must be denied.

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz, supra.


ORDER

Entitlement to service connection for a low back condition, 
claimed as secondary to a service-connected left ankle 
disability, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


